Quillian, Judge.
The defendant was indicted and tried for the offense of murder. The jury found him guilty of voluntary manslaughter. The defendant then filed an appeal to this court. Held:
1. The evidence was sufficient to support the verdict; therefore enumeration of errors numbers 1, 2 and 3 are without merit.
2. Enumeration of errors numbers 4, 5, 6, 7 and 8 complain that the trial judge erred in limiting the voir dire questions to the prospective jurors. During the course of the trial defendant’s counsel made no objection to the procedure which was used by the court in regard to selecting jurors and he may not do so for the first time in this court. Collier v. State, 223 Ga. 867, 868 (159 SE2d 73).
3. The trial judge’s charge on justifiable homicide was not error. Criminal Code of Georgia § 26-902 (Code Ann. § 26-902; Ga. L. 1968, pp. 1249, 1272).
4. The defendant’s enumeration of errors 9, 15, 16, 17 and 18 argue that the trial judge did not properly instruct the jury as to accident and misfortune. The court charged the jury the exact language of the Criminal *752Code of Georgia § 26-602 (Code Ann. § 26-602; Ga. L. 1968, pp. 1249, 1269). Had the defendant wished any further instruction on this subject he should have so requested.
Submitted November 7, 1972
Decided November 22, 1972
Rehearing denied December 18, 1972.
Jean E. Johnson, Jr., for appellant.
Ben F. Smith, District Attorney, for appellee.
5. The defendant contends the court should not have instructed the jury in regard to "cooling time.” This charge even if erroneous was harmless because it is given in connection with the charge of murder and the defendant was convicted of voluntary manslaughter.
6. The remaining enumerations of error are without merit.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.